 



Exhibit 10.1
IROBOT CORPORATION
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN

1.   Purpose

     This Senior Executive Incentive Compensation Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of iRobot Corporation (the “Company”) and its subsidiaries toward
even higher achievement and business results, to tie their goals and interests
to those of the Company and its stockholders and to enable the Company to
attract and retain highly qualified executives. The Incentive Plan is for the
benefit of Covered Executives (as defined below).

2.   Covered Executives

     From time to time, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) may select certain key executives
(the “Covered Executives”) to be eligible to receive bonuses hereunder.

3.   Administration

     The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

4.   Bonus Determinations

     (a) A Covered Executive may receive a bonus payment under the Incentive
Plan based upon the attainment of performance targets that are established by
the Compensation Committee and relate to financial and operational metrics with
respect to the Company or any of its subsidiaries (the “Performance Goals”),
including, but not limited to, the following: revenue, earnings per share,
EBITDA and specific strategic milestones.
     (b) Except as otherwise set forth in this Section 4(b): (i) any bonuses
paid to Covered Executives under the Incentive Plan shall be based upon
objectively determinable bonus formulas that tie such bonuses to one or more
performance targets relating to the Performance Goals, (ii) bonus formulas for
Covered Executives shall be adopted in each performance period by the
Compensation Committee and (iii) no bonuses shall be paid to Covered Executives
unless and until the Compensation Committee makes a determination with respect
to the attainment of the performance objectives. Notwithstanding the foregoing,
the Company may adjust bonuses payable under the Incentive Plan based on
achievement of individual performance goals or pay bonuses (including, without
limitation, discretionary bonuses) to Covered Executives under the Incentive
Plan based upon such other terms and conditions as the Compensation Committee
may in its discretion determine.
     (c) Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under the
Plan is 200% of the Covered Executive’s bonus opportunity.
iRobot Corporation
Senior Executive Incentive Compensation Plan
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     (d) The payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the last day of the performance period; provided, however,
that the Compensation Committee may make exceptions to this requirement, in its
sole discretion, including, without limitation, in the case of a Covered
Executive’s termination of employment, retirement, death or disability.

5.   Timing of Payment

     The Performance Goals will be measured at the end of each fiscal year after
the Company’s financial reports have been published. If the Performance Goals
are met, payments will be made within 30 days thereafter, but not later than
March 15.

6.   Amendment and Termination

     The Company reserves the right to amend or terminate the Incentive Plan at
any time in its sole discretion.
iRobot Corporation
Top Management Incentive Compensation Plan
Page 2 of 2

 